                 Case 20-10343-LSS               Doc 885       Filed 06/23/20         Page 1 of 7




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                                Chapter 11
    In re:
                                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC, 1                                        Jointly Administered

                                      Debtors.                  Objection Deadline: July 7, 2020 @ 4:00 PM
                                                                Hearing Date: Only if an objection is filed


      FIRST MONTHLY FEE APPLICATION OF GILBERT LLP AS INSURANCE
    COUNSEL TO THE LEGAL REPRESENTATIVE FOR FUTURE CLAIMAINTS FOR
     ALLOWANCE OF COMPENSTATION AND REIMBURSEMENT OF EXPENSES
           FOR THE PERIOD MARCH 19, 2020 THROUGH MAY 31, 2020

Name of Applicants:                                          Gilbert LLP

Authorized to Provide Professional Services as:              Insurance Counsel to the Future Claimants’
                                                             Representative

Date of Retention:                                           Nunc Pro Tunc to March 19, 2020

Period for Which Compensation and                            March 19, 2020 through May 31, 2020
Reimbursement is Sought:

Amount of Compensation Sought as Actual,                     $79,384.80 (80% of $99,231.00)
Reasonable, and Necessary:

Amount of Expense Reimbursement Sought as                    $2,693.40
Actual, Reasonable, and Necessary:




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS       Doc 885       Filed 06/23/20   Page 2 of 7




                         SUMMARY OF PRIOR APPLICATIONS

                                                                      Fees        Expenses
      Date Filed                   Period Covered                   Requested     Requested
N/A                    N/A                                                N/A           N/A



                         COMPENSATION BY PROFESSIONAL
                                                        Hourly Hours Billed       Total Fees
      Professional                  Position             Rate   for Period        for Period
Kami E. Quinn                Partner                    $775.00         29.1       $22,552.50
Meredith Neely               Associate                  $475.00         90.6       $43,035.00
Emily Grim                   Associate                  $590.00         6.10        $3,599.00
Jasmine Chalashtori          Associate                  $355.00         35.5       $12,602.50
Stephanie Colcock            Paralegal                  $285.00         61.2       $17,442.00
                                           Totals                     222.5        $99,231.00
                                     Blended Rate       $445.98


                      COMPENSATION BY PROJECT CATEGORY
                         Category                              Hours           Fees
   Insurance Analysis & Recovery                                   115.6     $48,255.50
   Retention / Fee Application (Gilbert LLP)                         23.3    $12,052.50
   Motions for Relief from Automatic Stay                            60.2    $27,399.00
   Plan of Reorganization / Disclosure                                6.9     $4,027.50
   Adversary Proceeding – Hartford                                    6.8     $3,308.00
   Retention – Others                                                 9.7     $4,188.50
                                                                   222.5     $99,231.00

                               SUMMARY OF EXPENSES
                                                                       Total Expenses
      Description                                                        for Period
      Conference Calls                                                         $357.00
      PACER                                                                    $439.70
      Lexis                                                                    $912.62
      Westlaw                                                                  $984.08
                                                                             $2,693.40




                                               2
                   Case 20-10343-LSS             Doc 885       Filed 06/23/20         Page 3 of 7




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                                Chapter 11
    In re:
                                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC, 1                                        Jointly Administered

                                      Debtors.                  Objection Deadline: July 7, 2020 @ 4:00 PM
                                                                Hearing Date: Only if an objection is filed


      FIRST MONTHLY FEE APPLICATION OF GILBERT LLP AS INSURANCE
    COUNSEL TO THE LEGAL REPRESENTATIVE FOR FUTURE CLAIMAINTS FOR
     ALLOWANCE OF COMPENSTATION AND REIMBURSEMENT OF EXPENSES
           FOR THE PERIOD MARCH 19, 2020 THROUGH MAY 31, 2020

             Pursuant to sections 330 and 331 of title 11 of the United States code (as amended, the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”) and this Court’s

April 6, 2020, Order (I) Approving Procedures for (A) Interim Compensation for Reimbursement

of Expenses of Retained Professionals and (B) Expense Reimbursement for Official Committee

Members and (II) Granting Related Relief [Docket No. 341] (the “Administrative Fee Order”),

Gilbert LLP (“Applicant”), insurance counsel for the legal representative for future claimants

(the “Future Claimants’ Representative” or “FCR”), hereby submits its first monthly fee

application for allowance of compensation for services rendered during the period from March

19, 2020 through and including May 31, 2020 (the “Fee Period”) in the amount of $99,231.00




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
              Case 20-10343-LSS         Doc 885      Filed 06/23/20     Page 4 of 7




and reimbursement for actual and necessary expenses incurred in the amount of $2,693.40. In

support of this application, Applicant respectfully represent as follows:

       1.      James L. Patton, Jr. was appointed to serve as the Future Claimants’

Representative nunc pro tunc to February 18, 2020 pursuant to an order entered by this Court on

April 24, 2020 [Docket No. 486].

       2.      Gilbert LLP was employed nunc pro tunc to March 19, 2020 to serve as insurance

counsel to the Future Claimants’ Representative pursuant to an order entered by this Court on

May 23, 2020 [Docket No. 690]. The order authorized the Applicant to be compensated on an

hourly basis and to be reimbursed for actual and necessary expenses.

       3.      All services for which compensation is requested by Gilbert LLP was performed

for or on behalf of the Future Claimants’ Representative.

                          SUMMARY OF SERVICES RENDERED

       4.      Attached hereto as Exhibit A is a detailed statement of services provided and fees

sought during the Fee Period in the amount of $99,231.00.

       5.      The services rendered by the Applicant during the Fee Period are grouped into the

categories as set forth in Exhibit A. The professionals who rendered services relating to each

category are identified, along with the number of hours for each professional, and the total

compensation sought for each category are reflected in Exhibit A.

                                       DISBURSEMENTS

       6.       Attached hereto as Exhibit B is a breakdown of costs and expenses incurred

during the Fee Period in the amount of $2,693.40. Costs and expenses are broken down into

categories of charges, including, among other things, conference calls and computerized

research. Applicant bills clients for costs and expenses at the rate we are charged; no additional


                                                 2
              Case 20-10343-LSS          Doc 885      Filed 06/23/20     Page 5 of 7




fees or charges are added to the amounts billed. A complete list by category of the expenses

incurred during the Fee Period may be found in Exhibit B attached hereto.

                                 VALUATION OF SERVICES

       7.       Gilbert LLP expended a total of 222.5 hours in connection with this

representation during the Fee Period.

       8.       The amount of time spent by the Applicant during the Fee Period is fully set forth

in Exhibit A attached hereto. The hourly rates set forth therein are the Applicant’s normal hourly

rates of compensation for work of this character. The reasonable value of the services rendered

by Gilbert LLP during the Fee Period is $99,231.00.

       9.       Applicant believes that the time and expenses reflect in Exhibit A and Exhibit B

are in compliance with the requirements of Del. Bankr. LR 2016-2.

       10.      In accordance with the factors enumerated in § 330, the amount requested is fair

and reasonable given (a) the complexity of these cases, (b) the time expended, (c) the nature of

and extent of the services rendered, (d) the value of such services, and (e) the costs of

comparable services other than in a case under this title.

       11.      This Application covers the period from March 19, 2020 through and including

May 31, 2020.

       WHEREFORE, Gilbert LLP respectfully requests that allowance be made in the sum of

$99,231.00 as compensation for necessary professional services rendered and the sum of




                                                  3
              Case 20-10343-LSS         Doc 885     Filed 06/23/20     Page 6 of 7




$2,693.40 for reimbursement of actual and necessary costs and expenses during the Fee Period.

Applicant further requests such other and further relief as this Court may deem just and proper.

Dated: June 23, 2020                                  GILBERT LLP
       Washington, DC

                                                      /s/ Kami E. Quinn
                                                      Kami E. Quinn (Admitted Pro Hac Vice)
                                                      700 Pennsylvania Avenue, SE
                                                      Suite 400
                                                      Washington, DC 20003
                                                      Telephone: (202) 772-2200
                                                      quinnk@gilbertlegal.com

                                                      Special Insurance Counsel to the
                                                      Future Claimants’ Representative




                                                4
                   Case 20-10343-LSS             Doc 885       Filed 06/23/20         Page 7 of 7




                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                                Chapter 11
    In re:
                                                                Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC, 1                                        Jointly Administered

                                      Debtors.                  Objection Deadline: July 7, 2020 @ 4:00 PM
                                                                Hearing Date: Only if an objection is filed

                                CERTIFICATION OF KAMI E. QUINN

             I, Kami E. Quinn, certify as follows:

             1.     I am a partner of the law firm of Gilbert LLP and have been admitted to the bar in

the District of Columbia since 2006.

             2.     I have personally performed many of the legal services rendered by Gilbert LLP

as insurance counsel to the Future Claimants’ Representative and am thoroughly familiar with all

other work performed on behalf of the Future Claimants’ Representative by the lawyers and

paraprofessionals in the firm.

             3.     The facts set forth in the foregoing Application are true and correct to the best of

my knowledge, information, and belief.

Dated: June 23, 2020


                                                         By:      /s/ Kami E. Quinn
                                                                  Kami E. Quinn (Admitted pro hac vice)




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
